            Case 1:13-cv-03700-KMW Document 52 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X            USDC SDNY
                                                                     DOCUMENT
UNITED STATES OF AMERICA; the States
                                                                     ELECTRONICALLY FILED
of CALIFORNIA, COLORADO,
                                                                     DOC #: __________________
CONNECTICUT, DELAWARE, FLORIDA,
                                                                     DATE FILED: August 3, 2020
GEORGIA, HAWAII, ILLINOIS, INDIANA,
IOWA, LOUISIANA, MASSACHUSETTS,
MICHIGAN, MINNESOTA, MONTANA,
NEVADA, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND,
TENNESSEE, TEXAS, VIRGINIA,
WASHINGTON and WISCONSIN, the                                             13-CV-3700 (KMW)
DISTRICT OF COLUMBIA, THE CITY OF
CHICAGO and THE CITY OF NEW YORK ex                                              ORDER
rel. STEVEN M. CAMBURN,

                                   Plaintiffs,

                 -against-

NOVARTIS PHARMACEUTICALS
CORPORATION,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        By September 2, 2020, the parties shall submit a proposed Scheduling Order and

Discovery Plan using the templates found on the Court’s website and in conformity with the

Court’s Individual Rule and Practices and all applicable Federal Rules of Civil Procedure. 1

        SO ORDERED.

Dated: New York, New York
       August 3, 2020                                                  /s/ Kimba M. Wood
                                                                        KIMBA M. WOOD
                                                                     United States District Judge



        1
           Fillable PDF versions of the Scheduling Order and Discovery Plan templates are available on the Court’s
website at http://nysd.uscourts.gov/hon-kimba-m-wood.
